Citation Nr: 1526319	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-20 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in, that granted service connection for PTSD and assigned an initial 50 percent schedular rating, effective September 24, 2009.  A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in April 2015.

The issue of entitlement to a TDIU has been raised by the Veteran.  See April 2015 Hearing Transcript, page 11.  The Board considers the TDIU claim as part of his increased rating claim, and is listing the raised TDIU claim as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination in January 2010.  At his hearing in April 2015, he stated that his PTSD symptoms had worsened since 2010.  A compensation examination should be scheduled to assess his current disability picture.  His updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Sent the Veteran a VCAA letter addressing his TDIU claim.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since June 2013.

3.  After the above records have been obtained, schedule the Veteran for a VA psychiatric examination to determine the severity of his PTSD.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

4.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD, hearing loss, and tinnitus) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided.

5.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



